Citation Nr: 1429956	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for gout and arthritis of the bilateral feet.

3.  Entitlement to service connection for gout and arthritis of the bilateral ankles.

4.  Entitlement to service connection for a foot and/or ankle disability other than gout, to include bilateral heel spurs.

5.  Entitlement to service connection for gout of the bilateral elbows.

6.  Entitlement to service connection for gout and arthritis of the bilateral fingers and hands.

7.  Entitlement to service connection for arthritis of the bilateral knees.

8.  Entitlement to service connection for anxiety, to include as secondary to service-connected tinnitus.

9.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1975 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that the Veteran originally filed a claim of entitlement to service connection for gout and arthritis of the feet and ankles.  Although not expressly claimed by the Veteran, the Board is expanding his original claims to include all foot and ankle disabilities raised by the record, including bilateral heel spurs.  Brokowski v. Shinseki, 23 Vet. App. 79, 84-86 (2009) (a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability").  Accordingly, the issues have been recharacterized and separated into distinct issues.

A review of the Virtual VA paperless claims processing system does not reveal any additional evidence pertinent to the claims on appeal.

The issues of entitlement to service connection for a foot and/or ankle disability other than gout, gout and arthritis of the bilateral hands, gout of the bilateral elbows, arthritis of the bilateral knees, anxiety, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been shown to have current hearing loss for VA purposes.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is not 40 decibels or greater; the auditory thresholds for at least three of these frequencies are not 26 decibels or greater; and, speech recognition scores using the Maryland CNC Test are not less than 94 percent.

2.  Gout and arthritis of the feet did not manifest in service or within one year thereafter and have not been shown to be causally related to service.

3.  Gout and arthritis of the ankles did not manifest in service or within one year thereafter and have not been shown to be causally related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309, 3.310, 3.385 (2013).

2.  Gout and arthritis of the feet were not incurred in active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  Gout and arthritis of the ankles were not incurred in active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent the Veteran notice letters in January 2010 and February 2010, prior to the initial adjudication of his claims in July 2010.  Those letters advised the Veteran of what the evidence must show to substantiate a claim for service connection.  The letters also informed him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available relevant post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Although the Veteran stated that he saw three psychiatrists and a doctor for his sleep disorder, there is no indication that he saw these clinicians for hearing loss or bilateral foot and ankle gout and arthritis.  Therefore, because those records are not relevant to the claims decided herein, the Board finds that there is no prejudice in proceeding without them.

The Veteran was also afforded VA examinations in April 2010 in connection with his claims for hearing loss and gout and arthritis of the feet and ankles.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The Board finds that both VA examinations obtained in this case were adequate, as they were predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported medical history and subjective complaints, as well as on physical examinations.  The audiological examiner also reported all findings needed to determine whether the Veteran has current hearing loss under VA standards.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not made the RO or the Board aware of any other evidence relevant to the issues decided herein that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216   (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Service connection for certain diseases, including arthritis and organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.


I.  Hearing Loss

The Veteran claimed that he has bilateral hearing loss from working as an aviation technician during service or from his service-connected tinnitus.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The evidence of record shows the Veteran does not currently have hearing loss as required by VA regulation.  See 38 C.F.R. § 3.385 (2013).  In this regard, the April 2010 VA examination revealed puretone thresholds of 25 decibels at 500 Hertz, 25 decibels at 1000 Hz, 20 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz for the right ear with a speech recognition score of 100 percent.  The puretone thresholds for the left ear were 20 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz with a speech recognition score of 100 percent.

There are no other audiological evaluations dated during or close to the appeal period contained in the claims file, and the Veteran has not identified the existence of any such evidence.  Furthermore, the Veteran has not alleged that his hearing has worsened since it was last examined in April 2010, and there is no other evidence suggesting that this is the case.

As such, there is no evidence of record showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

While laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran manifests a hearing loss disability for VA purposes than the Veteran's lay assertions.  Indeed, the regulations require specific test results in order to establish hearing loss for VA purposes, and the Veteran in this case is not capable of providing such audiometric testing.  38 C.F.R. § 3.385.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has current hearing loss during the period of the appeal, the Board finds that the Veteran is not entitled to service connection.

II.  Gout and Arthritis of the Feet and Ankles

The Veteran has contended that he currently has gout and arthritis due to marching in formation and stomping the heels of his feet and from various injuries from playing softball, basketball, and football.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for gout and arthritis of the feet and ankles.  

The Veteran's service treatment records do show that he received treatment for his feet and ankles in service.  In April 1977, the Veteran complained of pain in his right ankle.  X-rays were negative for a fracture, and the Veteran was given an Ace wrap and ice.  A follow-up appointment resulted in an ankle sprain diagnosis.  Then, the Veteran twisted his left ankle playing softball in March 1978 and was diagnosed with edema of the left ankle.  Approximately two weeks after the injury, a treatment record indicated that the ankle injury resolved as far as swelling.  Later in March 1978, he was diagnosed with a left ankle sprain after he twisted his ankle running.  In April 1978, the Veteran complained of foot pain.  Then, on the Veteran's discharge examination report of medical history, he indicated that he was in excellent health and denied any arthritis, rheumatism, or bursitis; bone, joint, or other deformity; or foot trouble.  The discharge medical examination showed also that the Veteran's feet and lower extremities were clinically normal.

Moreover, the Veteran did not seek treatment for his feet or ankles immediately following his separation, and there is no evidence of foot or ankle arthritis within one year of his military service.  On the contrary, the Veteran's post-service treatment records indicate that he first sought treatment for right foot pain in February 1999.  It was noted that the foot pain began spontaneously three days before he saw his doctor.  He had no injury, but felt extreme pain in his forefoot with much difficulty walking and pain while lying down.  Although it was difficult to localize the pain, the doctor described the location as more at the base of the metatarsals than in the great toe, which also hurt.  An x-ray was normal and did not show a bony injury.  The doctor diagnosed the Veteran with foot pain and considered gout and a stress fracture as potential diagnoses.  Then, in January 2010, a treatment record shows the Veteran was diagnosed with gouty arthritis.  

In reviewing his statements, the Veteran has never alleged continuity of symptomatology since service.  For all of these reasons, the Board finds that gout and arthritis of the feet and ankles did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that gout and arthritis of the feet and ankles manifested during active duty service or within close proximity thereto, the evidence of record does not link any current disability to the Veteran's military service.  The Board acknowledges that the Veteran stated that he thought his medical records and sick bay records demonstrated sufficient evidence to satisfy his claims.  However, the fact that he may have injured his ankles or feet in service is not enough. 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran was provided a VA examination in April 2010 at which time he was diagnosed with gout of the ankles and feet.  The Veteran told the examiner that he was diagnosed with gout 10 to 15 years prior to the examination.  The examiner found that gout affected the Veteran's bilateral ankles and first metatarsophalangeal joints.  However, the examiner stated that there was no evidence that the Veteran developed gout in service and found that ankle and foot pain secondary to gout was less likely than not related to military service.



While the Board has considered the Veteran's own opinion that his current diagnosis is related to service, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for gout and arthritis of the feet and ankles.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for gout and arthritis of the feet and ankles is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for gout and arthritis of the bilateral feet is denied.

Entitlement to service connection for gout and arthritis of the bilateral ankles is denied.


REMAND

The Board notes that an April 2010 VA examiner diagnosed the Veteran with degenerative joint disease of the right knee and bilateral heel spurs, but did not provide an opinion regarding the etiology of those disorders.  The examiner also did not examine or diagnose the Veteran's elbows, fingers, and hands.  Therefore, the Board finds that an additional VA examination is necessary.

The Veteran also stated in August 2010 that he has seen a doctor for his sleep disorder and three psychiatrists.  Therefore, on remand, an attempt should be made to obtain those private medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment the disorders being remanded, including from Dr. O. in Franklin, Tennessee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After completing those actions, the Veteran should be afforded a VA examination to determine the nature and etiology of any gout or arthritis he might have in his elbows, hands, and fingers, arthritis of the right and left knees, and any other foot and ankle disability he might have, including bilateral heel spurs.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's gout or arthritis of the hands, elbows, or fingers; arthritis of the bilateral knees; or a foot or ankle disability, including bilateral heel spurs, manifested in service or are otherwise causally or etiologically related to his military service, to include any symptomatology therein.  In making this determination, the examiner should address the Veteran's treatment for ankle, foot, knee, finger, and hand pain in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, including, if necessary, scheduling a VA examination to determine if the Veteran's claimed sleep disorder and anxiety were caused by or aggravated by his service-connected tinnitus or are otherwise related to his period of active military service.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


